DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 09/27/2019 has been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motus GI Medical Technologies Ltd (WO 2015/029039 A1, hereinafter “Motus”).
Regarding claim 15, Motus discloses an irrigation system 207 (Fig. 2) for anal or stomal irrigation (see Fig. 2A illustrating element 1 as the colon), the irrigation system comprising: 
a reservoir 211 (Fig. 2A) configured to contain a liquid; 

a pump 214 (Fig. 2A) operable to pump the liquid from the reservoir and through the catheter;
a control system 213 (Fig. 2A) connected to the tubing system (via a wired or wireless connection 205);
a connector coupling the tubing system to the catheter, where the connector includes a chamber 234A (Fig. 3C)  coupling the pressure channel to the first flow path, with a membrane  234M (Fig. 3C) located in the chamber between the first flow path and the pressure channel;
a first pressure sensor 204 (Fig. 3C) communicating with the control system, with the pressure sensor configured to sense a pressure in the first flow path (as illustrated in Fig. 3C);
 wherein the control system is configured to operate the pump to control the anal or the stomal irrigation with the liquid based n the pressure sensed in the first flow path (see pg. 22, lines 13-15 disclosing that the pressure sensor senses the pressure in the pressure channel and pg. 19, lines 6-10 disclosing controlling the pump based on the pressure signal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Motus GI Medical Technologies Ltd (WO 2015/029039 A1).
Regarding claim 1, Motus discloses an irrigation system 207 (Fig. 2) for anal or stomal irrigation (see Fig. 2A illustrating element 1 as the colon), the irrigation system comprising: 
a reservoir 211 (Fig. 2A) configured to contain a liquid; 
a tubing system 201/203 (Fig. 2A) with a first end connectable to the reservoir, and a second end connectable to a catheter (see insertion system 13; Fig. 1) to form a 
a first pressure sensor 204 (Fig. 3C) adapted to output a first pressure signal (i.e., the signal is output to controller 213); 
a pump 214 (Fig. 2A) operable to pump the liquid from the reservoir to the second end of the tubing system; and 
a control system 213 (Fig. 2A) connected to the first pressure sensor (via a wired or wireless connection 205), wherein the tubing system comprises a pressure channel 202 (Fig. 3C) and a first membrane 234M (Fig. 3C), with the pressure channel separate from the first fluid path (see Fig. 3C) and the first membrane located between the first fluid path and the pressure channel (understood to mean that the first membrane is between a portion of the fluid path and a portion of the pressure channel; in this case the first membrane has a portion of the pressure channel path on its upstream side and a portion of the fluid path on its downstream side),
 wherein the control system is configured to operate the pump to control the flow of the liquid in the first fluid path for the anal or the stomal irrigation based on a sensed pressure in the pressure channel as sensed by the first pressure signal (see pg. 22, lines 13-15 disclosing that the pressure sensor senses the pressure in the pressure channel and pg. 19, lines 6-10 disclosing controlling the pump based on the pressure signal).
It is noted that the embodiment relied upon for the rejection does not appear to disclose a plurality of sensors.

A skilled artisan would have found it obvious at the time of the invention to provide a plurality of sensors based on the teaching in Motus that a plurality of sensors can be placed in different locations in order to determine a system status such as the presence of a clot (see pg. 26, lines 7-10), whether the system is flushing, evacuating or purging (see pg. 26, lines 15-18), whether the system is operating normally during a colon cleaning (see pg. 26, line 19-21), or whether a fecal matter clog is present in one of the channels (see pg. 26, line 24-33).
Regarding claim 2, Motus discloses that the tubing system comprises a second connector at the second end (i.e., the second connector comprises a chamber 234A), and the first membrane 234M is arranged in the second connector (see Fig. 3C).
Regarding claims 8 and 9, Motus discloses that the first pressure signal indicates a relative pressure between the sensed pressure in the pressure channel and an ambient pressure, and indicates an absolute pressure in the pressure channel (see pg. 26, lines 15-22).
Regarding claim 11, Motus discloses that the pressure channel is filled with gas (see pg. 21, lines 11-20 disclosing that pump 214.5 can pump air into the pressure channel 202).
Regarding claim 13, Motus discloses that the control system is configured to operate the pump to reduce an irrigation liquid pressure in the first fluid path if the sensed pressure in the pressure channel is larger than a pre-determined pressure threshold (see pg. 20, lines 24-32 disclosing that if the sensor senses a condition at or .

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Motus GI Medical Technologies Ltd (WO 2015/029039 A1) in view of inventor Cooper (WO 2016/154457, hereinafter “Cooper”).
Regarding claims 3 and 4, it is noted that Motus discloses a user control interface housing attached to the tubing system (i.e., Motus schematically illustrates a workstation 210 in Fig. 2A which is understood to include at least some type of housing) with a reservoir as part of the workstation, but does not appear to disclose that the first pressure sensor is disposed inside of the user control interface housing; that the first pressure sensor is disposed inside of a reservoir housing accommodating the reservoir; or that the second pressure sensor is disposed inside of the user control interface housing.
Cooper discloses that it may be desirable in a medical device to combine various parts of a device including a pressure sensor 18, a pump 30 and a processor 40 into a single housing 46 (see para [0039] and Fig. 1 and 3A-3B). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Motus in order to locate the first pressure sensor inside of the user control interface housing and dispose the reservoir in the same housing such that the pressure sensor is co-located with the reservoir in the same housing, based on the teaching in Cooper that a housing would be useful to help prevent damage to components during . 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Motus GI Medical Technologies Ltd (WO 2015/029039 A1) in view of Vining (U.S. Pub. 2010/0268154 A1, hereinafter “Vining”).
Regarding claims 5-6, Motus does not appear to disclose that the tubing system comprises a second fluid path parallel to the first fluid path, with the second fluid path communicating with an inflatable balloon of the catheter, and the control system is connected to the second pressure sensor to operate the pump for inflation of the inflatable balloon based on a signal from the second pressure sensor.
Vining discloses an irrigation system for anal irrigation (i.e., an enema system), comprising multiple fluid paths (e.g., an irrigation fluid lumen and a balloon inflation fluid lumen; see para [0008]), wherein one of the fluid paths (i.e., the balloon inflation lumen) communicates with an inflatable balloon 32 (Fig. 1) of the catheter (see para [0008]) and is understood to be parallel to the irrigation fluid lumen by virtue of both lumens being arranged in the same catheter and the conventional knowledge that multi-lumen catheters typically have lumens arranged parallel along a longitudinal axis of the catheter.
Further, Vining discloses a pressure sensor that can provide signals to a controller 34 (Fig. 1) to indicate the pressure of the balloon so that the controller may operate the pump based on the signals from the pressure sensor (see para [0022] disclosing that the catheter can have one a pressure sensor to detect the degree of 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Motus in order to provide a second fluid path parallel to the first fluid path, with the second fluid path communicating with an inflatable balloon of the catheter, and the control system is connected to the second pressure sensor to operate the pump for inflation of the inflatable balloon based on a signal from the second pressure sensor, as taught in Vining, in order to provide a retention balloon that maintains the proper position of the irrigation system in the anal passage (see Vining at para [0022]), and to provide feedback signals to determine whether the balloon should be inflated or deflated as required or desired.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Motus GI Medical Technologies Ltd (WO 2015/029039 A1) in view of Vining (U.S. Pub. 2010/0268154 A1), further in view of Macari et al (U.S. Pub. 2017/0184088 A1, hereinafter “Macari”).
Regarding claim 7, it is noted that Motus in view of Vining does not appear to disclose that the second pressure sensor is disposed inside of the user control interface housing.
However, to locate a pressure sensor inside of a user control interface housing was known at the time of the invention, for instance, Macari discloses a fluid delivery management system having a pressure sensor located inside of a housing 120 (Fig. 9B; 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Motus, so that the second pressure sensor is disposed inside of the user control interface housing, as taught in Macari, in order to physically locate the sensor components with the interface device for better organization of the system and user-friendliness (e.g., to more easily replace or repair the sensor component of the device if necessary).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Motus GI Medical Technologies Ltd (WO 2015/029039 A1) in view of Kuhn et al (U.S. Pub. 2003/0200812 A1, hereinafter “Kuhn”).
Regarding claim 10, it is noted that Motus does not appear to disclose that the tubing system comprises a second membrane arranged in the pressure channel, and wherein the first pressure sensor is configured to measure a pressure in the pressure channel as sensed by the second membrane.
Kuhn discloses a sensor for measuring pressure in a pressure channel, the channel having a first and a second membrane 50/60, and a pressure sensor that measures the pressure across the second membrane (see para [0054] disclosing that the membrane 50 contacts the membrane 60 to enable positive and negative pressure fluctuations of medical fluid to be transmitted to a transmission material 22). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/19/2021